             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
 U.S. Attorney’s Office                            )
 555 Fourth Street, NW                             )
 Washington, DC 20530,                             )
                                                   )
                Plaintiff,                         )
                                                   )
                v.                                 )
                                                   )
 $429,900.00 OF BLOCKED FUNDS                      )
 ASSOCIATED WITH RYER                              )
                                                            Civil Action No. 20-cv-2546
 INTERNATIONAL TRADING, LTD.,                      )
                                                   )
 $501,771.00 OF FUNDS ASSOCIATED                   )
 WITH AN EB-5 ACCOUNT,                             )
                                                   )
   - and -                                         )
                                                   )
 $24,209.85 OF FUNDS ASSOCIATED                    )
 WITH TANG XIN AND LI XICHUN                       )
                                                   )
                Defendants In Rem                  )
                                                   )

                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, Plaintiff, the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this verified complaint for forfeiture in a civil

action in rem against $429,900.00 associated with Ryer International Trading, Ltd. (“Ryer”),

which are currently held in a blocked funds account at Bank 1 (“Defendant Funds 1”), $501,771.00

associated with Tang Xin’s and Li Xichun EB-5 Account, (“EB-5 Account”), which funds the

government previously seized (“Defendant Funds 2”), and $24,209.85 associated with Defendant

Xin Tang and Li Xichun, which funds the government previously seized (“Defendant Funds 3”)

(collectively the “Defendant Funds”) and alleges as follows:
            Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 2 of 13




                         NATURE OF ACTION AND THE PARTIES

       1.      This action arises out of an investigation by the Federal Bureau of Investigation

(“FBI”) of a scheme by North Korean banks sanctioned by the U.S. Department of the Treasury

to launder U.S. dollars through the United States on behalf of sanctioned entities in the Democratic

People’s Republic of Korea (“DPRK” or “North Korea”).

       2.      As described in detail below, sanctioned North Korean state-run banks have used a

host of front companies in order to access the U.S. financial system and evade the U.S. sanctions

imposed on these banks and their sanctioned affiliates.

       3.      Additionally, companies that contract with North Korean entities, or make

arrangements to receive funds from sanctioned state-run banks, frequently set up their own front

companies to receive funds related to North Korean contracts.

       4.      This action relates to U.S. dollar transfers by Ryer and Rensy International Trading

Co., Ltd. (“Rensy”), which acted as an intermediary for ZTE (defined below) and other known

North Korean financial facilitators.

       5.      These transfers were in violation of the International Emergency Economic Powers

Act (“IEEPA”), codified at 50 U.S.C. § 1701, et seq., the conspiracy statute, codified at 18 U.S.C.

§ 371, and the federal money laundering statute, codified at 18 U.S.C. § 1956(a)(2)(A), (h).

       6.      The Defendant Funds are subject to forfeiture pursuant to: 18 U.S.C.

§§ 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A).

                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345

and 1355.

       8.      Venue is proper pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1391(b)(2) because

the acts and omissions giving rise to the forfeiture took place in the District of Columbia. The


                                                 2
                Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 3 of 13




Defendant Funds are currently held in a bank account in the United States. The Defendant Entities

and co-conspirators failed to seek or obtain licenses from the Department of the Treasury’s

(“Treasury’s”) Office of Foreign Asset Control (“OFAC”), which is located in Washington, D.C.,

to conduct transactions through the United States for which licenses were required under United

States law.

          9.      ZTE Corporation (“ZTE”) is headquartered in Shenzhen, China. ZTE is one of the

largest smartphone manufacturers in Asia. As detailed herein, ZTE purposefully directed its illicit

actions towards the United States by routing funds through bank accounts located in the United

States.

          10.     Ryer is a corporation purportedly headquartered in Shanghai, China. As detailed

herein, Ryer purposefully directed its illicit actions towards the United States by routing funds

through bank accounts located in the United States.

          11.     Rensy is a corporation purportedly headquartered in Shanghai, China. As detailed

herein, Rensy purposefully directed its illicit actions towards the United States by routing funds

through bank accounts located in the United States.

                                   FACTUAL ALLEGATIONS

I.        ZTE SCHEME TO AVOID U.S. SANCTIONS

          12.     On March 7, 2017, ZTE agreed to enter a guilty plea for conspiring to violate

IEEPA.         ZTE simultaneously reached settlement agreements with the U.S. Department of

Commerce and OFAC. In total, ZTE agreed to pay the U.S. government $892,360,064.00 in fines

for its sanction violations.

          13.     ZTE documents, which are available to the public, substantiate that ZTE exported

controlled items to North Korea for which it received payments in U.S. dollars via a series of shell

companies.


                                                  3
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 4 of 13




       14.     Sanctions heavily restrict the ability of North Korean banks and trade companies to

access the international financial system and to obtain certain U.S.-origin products. Prior

investigations have uncovered schemes by North Korean banks and trade companies to partner

with non-North Korean nationals in establishing front companies for the purpose of opening dollar-

denominated bank accounts and obtaining U.S.-origin products.

       15.     The investigation has revealed that the total value of ZTE’s contracts for products

for the benefit of North Korea was $328 million between 2010 and April 27, 2016. At least 478

million U.S.-origin parts were exported via ZTE to North Korea during that time. The U.S.-origin

items exported by ZTE required export license from the Departments of Commerce and Treasury

in Washington, D.C., however, ZTE sought no such licenses.

       16.     Based on information provided by ZTE, most of the telecommunications equipment

exported to North Korea consisted of fixed-line telecommunications systems and mobile phones.

Most contracts completed between ZTE and North Korea serviced the Korea Posts and

Telecommunications Company (“KPTC”), a North Korean, state-owned telecommunications

company.

       17.     Based on information provided by ZTE, its business model forbade direct contact

with North Korean customers. North Korean customers utilized China-based front companies to

negotiate purchase contracts, which ZTE then fulfilled, bypassing sanctions by using the front

companies as intermediaries to request payment and receive the U.S.-origin goods.

       18.     According to ZTE, these China-based front companies included: Ryer and Rensy.

       19.     Approximately one month after the addition of ZTE to the Commerce denied

entities list, ZTE sent letters to Ryer and Rensy terminating all business relations and contracts

between them. ZTE terminated this relationship as part of its corporate remediation.




                                                4
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 5 of 13




II.    RYER INTERNATIONAL TRADING LTD.

       20.     Ryer is registered in Hong Kong, with its primary place of business in Shanghai.

According to information provided by ZTE, Hong Kong corporate registration records, and U.S.-

travel records, Tang Xin was the legal representative for Ryer.

       21.     The records further reveal that Li Xichun was Tang Xin’s husband. Li Xichun has

listed his employer in these documents as Ryer, and described his duties as “being in charge of the

company’s overall operation and management.”

       22.     Li Xichun was previously employed by ZTE as a sales manager between January

1, 2005, and March 31, 2009. Li Xichun was the North Korean accounts manager for ZTE and

signed contracts involving North Korean customers on behalf of ZTE.

       23.     On or about May 22, 2007, ZTE assigned Li Xichun to ZTE’s office in North Korea.

       24.     Between November 1, 2010, and July 13, 2015, Ryer, on behalf of KPTC, sent

19 U.S. dollar wire payments which transited through the United States totaling approximately

$7,759,888.12 to ZTE. North Korean financial facilitators, who were paid by sanctioned North

Korean banks, including for the benefit of FTB, funded Ryer to make these U.S. dollar payments

to ZTE. No OFAC license was sought or obtained for such payments.

       25.     According to documents provided by ZTE, Li Xichun signed as the representative

for Ryer on contracts between Ryer and ZTE. Ryer negotiated these contracts on behalf of KPTC.

       26.     According to these contracts, Ryer was responsible for complying with all export

control regulations of the European Union (“E.U.”) and the United States. Further, it was Ryer’s

responsibility to check and guarantee there would be no infringement of an embargo imposed by

the E.U, United States, or United Nations.




                                                5
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 6 of 13




III.   RENSY INTERNATIONAL TRADING CO., LTD.

       27.    Shanghai Rengxi International Trading Co., Ltd. (“Shanghai Rengxi”) was another

company used by ZTE to effectuate trade with North Korea. Shanghai Rengxi was incorporated

in Shenzhen, China.

       28.    According to the Hong Kong Companies Registry, Rensy is the Hong Kong branch

of Shanghai Rengxi.

       29.    Companies often use an English transliterated name when incorporating their

Chinese companies. In this case, the transliteration of “Rengxi,” pronounced “Ren-see,” would be

spelled “Rensy.”

IV.    RYER AND RENSY ARE AFFILIATED FRONT COMPANIES

       30.    Ryer and Rensy shared multiple common Shanghai, China-based addresses and

phone numbers.

       31.    Li Xichun utilized an email account that was hosted on Rensy’s Chinese domain.

       32.    Tang Xin utilized a Hong Kong-based auditors to review Ryer’s accounts. In or

about January 2015, Tang Xin directed the Hong Kong-based auditors to direct any questions

regarding Ryer’s accounting information to a Rensy employee, thus demonstrating the connection

between Ryer and Rensy.

       33.    Shanghai Rengxi registered the Rensy Chinese domain.

       34.    Between April 1, 2015, and May 3, 2016, Ryer laundered approximately

23 payments totaling approximately $6,921,065.88 to Rensy, which transited through the United

States. North Korean financial facilitators, who were paid by sanctioned North Korean banks,

including for the benefit of FTB, funded Ryer to make these U.S. dollar payments to Rensy. No

OFAC license was sought or obtained for such payments.




                                               6
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 7 of 13




       35.     On or about May 3, 2016, a payment in the amount of $429,900 (Defendant

Funds 1) originated by Ryer for the benefit of Rensy, was blocked by the U.S. correspondent bank

due to the nexus to North Korean sanction violations.

V.     NORTH KOREA’S USE OF FRONT COMPANIES TO FACILITATE ILLICIT
       U.S. DOLLAR PAYMENTS

       36.     Ryer received payments totaling approximately $12,412,223.08 from numerous

documented North Korean financial facilitators, several of which are detailed below.

       A.      Dandong Zhicheng Metallic Materials Co., Limited (“Dandong Zhicheng”)

       37.     On August 22, 2017, OFAC designated Dandong Zhicheng. The designation noted

that Dandong Zhicheng specialized in the import, export, and transport of steel and anthracite coal,

and it had worked with a number of U.S.-designated entities, including the UN-designated Koryo

Credit Development Bank and Korea Ocean Shipping Agency. Dandong Zhicheng allegedly used

the foreign exchange received from the end users of North Korean coal to purchase other items for

North Korea, including nuclear and missile components. A related forfeiture complaint noted that

Dandong Zhicheng laundered over $700 million using a network of its own front companies.

       38.     Between April 2014 and September 2014, Dandong Zhicheng and a related front

company sent 18 wires totaling $6,691,826.89 to Ryer. These payments were made while Ryer,

on behalf of KPTC, was making payments to ZTE. North Korean financial facilitators, who were

paid by sanctioned North Korean banks, including for the benefit of FTB, funded Dandong

Zhicheng and a related front company to make these U.S. dollar payments to Ryer, who in turn

paid ZTE.

       39.     In this instance, the North Korean government would send North Korean anthracite

coal to Dandong Zhicheng, which Dandong Zhicheng sold to customers worldwide. Dandong

Zhicheng, in turn, would use the proceeds of the coal sales to wire U.S. dollar payments to Ryer.


                                                 7
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 8 of 13




Ryer in turn would wire those funds to ZTE, often weeks later. Ryer would then cause the shipment

of the ZTE cell phones to North Korea.

       B.     Dandong Hongxiang Industrial Development Co., Ltd. Network

       40.    On September 26, 2016, OFAC designated Dandong Hongxiang Industrial

Development Co., Ltd. (“DHID”) for acting for or on behalf of Korea Kwangson Banking

Corporation (“KKBC”). The United States and U.N. previously designated KKBC for providing

financial services in support of WMD proliferators.

       41.    A Department of Justice complaint identified Good Field Trading Company

(“Good Field”) as a DHID front company.

       42.    Between May 29, 2014, and November 20, 2014, Ryer received seven payments

from Good Field totaling $1,105,627.54. These payments were made while Ryer, on behalf KPTC,

was making payments to ZTE. North Korean financial facilitators, who were paid by sanctioned

North Korean banks, including for the benefit of KKBC, funded Good Field to make these U.S.

dollar payments to Ryer, who in turn paid ZTE.

       C.     Mingzheng International Trading Limited (“Mingzheng”)

       43.    On March 11, 2013, OFAC designated North Korea’s Foreign Trade Bank, and on

August 22, 2017, OFAC designated Mingzheng for acting as a front company for FTB.

       44.    Mingzheng sent six wire transfers totaling approximately $1,782,894.46 to Ryer

between August 2014 and August 2015. These payments were made while Ryer, on behalf KPTC,

was making payments to ZTE. North Korean financial facilitators, who were paid by sanctioned

North Korean banks, including for the benefit of FTB, funded Mingzheng to make these U.S.

dollar payments to Ryer, who in turn paid ZTE. No OFAC license was sought or obtained for such

payments.




                                                 8
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 9 of 13




       D.     Mansudae Overseas Projects

       45.    On August 22, 2017, OFAC designated the Mansudae Overseas Projects (“MOP”)

group of companies. In December 2016, OFAC designated MOP’s parent organization for having

engaged in, facilitated, or been responsible for the exportation of workers from North Korea,

including exportation to generate revenue for the Government of North Korea or the Workers’

Party of Korea.

       46.    Between November 4, 2010 and March 19, 2015, Ryer received 12 payments

totaling approximately $2,831,874.19 from a MOP company. These payments were made while

Ryer, on behalf KPTC, was making payments to ZTE. North Korean financial facilitators, who

were paid by sanctioned North Korean banks, including for the benefit of FTB, funded MOP to

make these U.S. dollar payments to Ryer, who in turn paid ZTE. No OFAC license was sought or

obtained for such payments.

VI.    PAYMENT REQUESTS FROM RENSY TO NORTH KOREAN BANKS

       47.    In mid-2014, Li Xichun made at least two requests to the FTB representative in

Shenyang, China to transfer U.S. dollars to the KKBC representative in Dandong, China. Both

FTB and KKBC were designated at this time. Specifically:

       a.     in June 2014, Li Xichun requested the FTB representative transfer $300,000 to the

              KKBC representative; and

       b.     in July 2014, Li Xichun requested the same FTB representative transfer $200,000

              to the same KKBC representative.

       48.    These two requests by Li Xichun were made on Rensy letterhead. Further, each

request was stamped with a company seal bearing the name Rensy.




                                              9
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 10 of 13




VII.   TANG XIN USED PROCEEDS FROM RYER TO FUND EB-5 INVESTMENT

       49.     In 2012, Tang Xin and Li Xichun applied for EB-5 investment visas. As a

requirement of the application, Tang Xin sent $500,000.00, which later accrued interest,

(Defendant Funds 2) to a commercial enterprise in the United States.

       50.     EB-5 records indicate that Li Xichun had previously been employed by ZTE.

       51.     EB-5 records additionally indicate that both Li Xichun and Tang Xin began

employment under Ryer in 2009, after which it became their sole source of income.

VIII. TANG XIN ACCESSED U.S. BANKS TO LAUNDER MONEY FOR RYER

       52.     In 2013, Tang Xin opened personal checking and savings accounts with U.S. banks.

       53.     On or about September 3, 2013, Tang Xin opened a U.S. bank account on behalf of

Ryer Investment LLC.

       54.     Between October 2013 and October 2015, approximately $2,414,600.00 was wired

from Ryer’s overseas accounts to these U.S.-based accounts held by Tang Xin and Li Xichun.

North Korean financial facilitators, who were paid by sanctioned North Korean banks, including

for the benefit of FTB, funded Ryer’s overseas accounts to make these U.S. dollar payments to

Ryer Investment LLC. No OFAC license was sought or obtained for such payments.

       55.     The U.S government seized the balance of these accounts which totaled $24,209.85

(Defendant Funds 3).

IX.    SUMMARY OF FACTS GIVING RISE TO FORFEITURE

       56.     The opaque U.S. dollar transactions by the Ryer and Rensy promoted IEEPA and

bank fraud violations.

       57.     The proceeds of the Ryer/Rensy scheme to facilitate the shipment of prohibited

goods, including ZTE telecommunications products containing U.S.-origin components ultimately

benefitted the North Korean Government and KPTC, in violation of U.S. sanctions.


                                              10
              Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 11 of 13




        58.     Ryer and Rensy defrauded financial institutions by making their transactions appear

to be divorced from the true beneficiary, the North Korea entities.

        59.     These transactions and this scheme was managed and perpetrated by Tang Xin and

Li Xichun and involved the Defendant Funds.

                                  COUNT ONE -- FORFEITURE
                                    (18 U.S.C. § 981(a)(1)(C))

        60.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 59 as if fully set forth herein.

        61.     Ryer and Rensy, and others, known and unknown, acted individually and conspired

together to conduct the above identified illegal procurements and payments in violation of IEEPA,

50 U.S.C. § 1705.

        62.     As such, the Defendant Funds are subject to forfeiture, pursuant to 18 U.S.C.

§ 981(a)(1)(C), as property which constitutes or is derived from proceeds traceable to substantive

violations of IEEPA and a conspiracy to violate IEEPA.

                                  COUNT TWO -- FORFEITURE
                                    (18 U.S.C. § 981(a)(1)(A))

        63.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 59 above as if fully set forth herein.

        64.     Ryer and Rensy acted individually and together to transmit and transfer the

Defendant Funds to a place inside the United States from or through a place outside the United

States, with the intent to promote the carrying on of violations of the penalties section of IEEPA,

and 18 U.S.C. § 1344 (relating to bank fraud), in violation of 18 U.S.C. § 1956(a)(2)(A)).

        65.     Ryer and Rensy, and others, known and unknown, conspired together to commit a

violation of 18 U.S.C. §§ 1956(a)(2)(A), in violation of 18 U.S.C. § 1956(h).




                                                11
             Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 12 of 13




       66.     As such, the Defendant Funds are subject to forfeiture to the United States, pursuant

to 18 U.S.C. § 981(a)(1)(A), as property involved in transactions in violation of 18 U.S.C.

§ 1956(a)(2)(A) and (h), or as any property traceable to such property.

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays as follows:

       A.      that notice issue on Defendant Property 1, Defendant Property 2 and Defendant

               Property 3 as described above;

       B.      that due notice be given to all parties to appear and show cause why the forfeiture

               should not be decreed;

       C.      that a warrant of arrest in rem issue according to law;

       D.      that judgment be entered declaring that Defendant Property 1, Defendant Property

               2 and Defendant Property 3 be forfeited to the United States of America for

               disposition according to law; and

       E.      that the United States of America be granted such other relief as this Court may

               deem just and proper, together with the costs and disbursements of this action.

Dated: September 11, 2020
                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                      By:    _______/s/ Michael Grady_______________
                                             ZIA M. FARUQUI, D.C. Bar No. 494990
                                             MICHAEL P. GRADY
                                             BRIAN P. HUDAK
                                             Assistant United States Attorneys
                                             555 Fourth Street, NW
                                             Washington, DC 20530
                                             (202) 252-7566 (main line)

                                             Attorneys for the United States of America



                                                12
            Case 1:20-cv-02546 Document 1 Filed 09/11/20 Page 13 of 13




                                        VERIFICATION

       I, Christopher Wong, a Special Agent with the Federal Bureau of Investigation, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 11th day of September, 2020.


       /s/ Christopher Wong
Christopher Wong
Special Agent
Federal Bureau of Investigation




       I, Thomas Tamsi, a Special Agent with the Homeland Security Investigations, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Complaint for Forfeiture

In Rem is based upon reports and information known to me and/or furnished to me by other law

enforcement representatives and that everything represented herein is true and correct.

Executed on this 11th day of September, 2020.


         /s/ Tommy Tamsi                   _
Special Agent Thomas Tamsi
Homeland Security Investigations




                                                13
                              Case 1:20-cv-02546 Document 1-1 Filed 09/11/20 Page 1 of 2
                                                                    &,9,/&29(56+((7
-6 5HY'& 
, D 3/$,17,))6                                                                     '()(1'$176
                                                                                      
United
      States of America                                                               $429,900.00
                                                                                                    of Blocked Funds Associated With Ryer
c/o
   U.S. Attorney's Office                                                             International
                                                                                                    Trading, Ltd., $501,771.00 of Funds Associated

555 Fourth Street, N.W.                                                                With
                                                                                           an EB-5 Account, and $24,209.85 of Funds Associated

Washington,

              D.C. 20530                                                               With Tang Xin and Li Xichun
    E COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF BBBBBBBBBBBBBBBBBBBBB                  COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT BBBBBBBBBBBBBBBBBBBBB
                     (;&(37,1863/$,17,))&$6(6                                                         ,1863/$,17,))&$6(621/< 
                                                                                              NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

    F ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                             ATTORNEYS (IF KNOWN)

Michael P. Grady (202) 252-7566
Assistant United States Attorney
555 4th Street, N.W., 11th Floor
Washington, DC 20530
,,%$6,62)-85,6',&7,21                                               ,,,&,7,=(16+,32)35,1&,3$/3$57,(6(PLACE AN x IN ONE BOX FOR
      (PLACE AN x IN ONE BOX ONLY)                                      PLAINTIFF AND ONE BOX FOR DEFENDANT) )25',9(56,7<&$6(621/<
                                                                                                37)    ')7                            37)                                      ')7
o       1 U.S. Government        o   3 Federal Question                                                     
          Plaintiff                   (U.S. Government Not a Party)     Citizen of this State          o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                            of Business in This State
o       2 U.S. Government        o   4 Diversity                       Citizen of Another State       o2 o2                Incorporated and Principal             o5 o5
          Defendant                    (Indicate Citizenship of
                                                                                                                             Place of Business in This State
                                        Parties in item III)             Citizen or Subject of a
                                                                         Foreign Country
                                                                                                        o3 o3                Foreign Nation                         o6 o6
                                                                                                                                                                    

                                                   ,9&$6($66,*10(17$1'1$785(2)68,7
                 3ODFHDQ;LQRQHFDWHJRU\$1WKDWEHVWUHSUHVHQWV\RXU&DXVHRI$FWLRQDQGRQHLQDFRUUHVSRQGLQJ1DWXUHRI6XLW 
o       $Antitrust       o   %Personal Injury/                      o    &Administrative Agency                        o     'Temporary Restraining
                                 Malpractice                               Review                                            Order/Preliminary
                                                                                 
         $QWLUXVW                                                                                                                             Injunction
                                  $LUSODQH                                    0HGLFDUH$FW
                                                                                                                                            
                                  $LUSODQH3URGXFW/LDELOLW\             
                                                                                                                                      $Q\QDWXUHRIVXLWIURPDQ\FDWHJRU\
                                  $VVDXOW/LEHO 6ODQGHU               6RFLDO6HFXULW\
                                                                                                                                      PD\EHVHOHFWHGIRUWKLVFDWHJRU\RIFDVH
                                                                                   +,$ II 
                                  )HGHUDO(PSOR\HUV/LDELOLW\                                                                    DVVLJQPHQW
                                                                                   %ODFN/XQJ                                
                                  0DULQH
                                                                                   ',:&',::  J                                ,I$QWLWUXVWWKHQ$JRYHUQV 
                                  0DULQH3URGXFW/LDELOLW\
                                                                                   66,'7LWOH;9,                                
                                  0RWRU9HKLFOH                                                                                  
                                                                                   56,  J 
                                  0RWRU9HKLFOH3URGXFW/LDELOLW\                                                                
                                                                              2WKHU6WDWXWHV
                                  2WKHU3HUVRQDO,QMXU\
                                                                                   $JULFXOWXUDO$FWV
                                  0HGLFDO0DOSUDFWLFH
                                                                                   (QYLURQPHQWDO0DWWHUV
                                  3URGXFW/LDELOLW\
                                                                                   2WKHU6WDWXWRU\$FWLRQV ,I
                                  +HDOWK&DUH3KDUPDFHXWLFDO
                                                                                   $GPLQLVWUDWLYH$JHQF\LV
                                  3HUVRQDO,QMXU\3URGXFW/LDELOLW\
                                                                                   ,QYROYHG 
                                  $VEHVWRV3URGXFW/LDELOLW\
                                                                              
                                  

o      (General Civil (Other)25              o       )Pro Se General Civil
5HDO3URSHUW\                             %DQNUXSWF\                                     )RUIHLWXUH3HQDOW\                                  
     /DQG&RQGHPQDWLRQ                     $SSHDO86&                          'UXJ5HODWHG6HL]XUHRI                &RQVXPHU&UHGLW
     )RUHFORVXUH                           :LWKGUDZDO86&                      3URSHUW\86&                     &DEOH6DWHOOLWH79
     5HQW/HDVH (MHFWPHQW                                                              2WKHU                                      6HFXULWLHV&RPPRGLWLHV
     7RUWVWR/DQG                    3ULVRQHU3HWLWLRQV                                                                                 ([FKDQJH
     7RUW3URGXFW/LDELOLW\                'HDWK3HQDOW\                                                                             $UELWUDWLRQ
     $OO2WKHU5HDO3URSHUW\               0DQGDPXV 2WKHU                      2WKHU6WDWXWHV                                      $GPLQLVWUDWLYH3URFHGXUH
                                                &LYLO5LJKWV                               )DOVH&ODLPV$FW                           $FW5HYLHZRU$SSHDORI

3HUVRQDO3URSHUW\                              3ULVRQ&RQGLWLRQV                          6WDWH5HDSSRUWLRQPHQW                     $JHQF\'HFLVLRQ
     2WKHU)UDXG                           &LYLO'HWDLQHH±&RQGLWLRQV               %DQNV %DQNLQJ                            &RQVWLWXWLRQDOLW\RI6WDWH
     7UXWKLQ/HQGLQJ                      RI&RQILQHPHQW                          &RPPHUFH,&&                              6WDWXWHV
     2WKHU3HUVRQDO3URSHUW\                                                             5DWHVHWF                              2WKHU6WDWXWRU\$FWLRQV
     'DPDJH                        3URSHUW\5LJKWV                                     'HSRUWDWLRQ                                LIQRWDGPLQLVWUDWLYHDJHQF\
     3URSHUW\'DPDJH                      &RS\ULJKWV                                 1DWXUDOL]DWLRQ                            UHYLHZRU3ULYDF\$FW 
     3URGXFW/LDELOLW\                  3DWHQW                                     $SSOLFDWLRQ
                                                7UDGHPDUN                                  2WKHU,PPLJUDWLRQ
                                                                                               $FWLRQV
                                           )HGHUDO7D[6XLWV                                   5DFNHWHHU,QIOXHQFHG
                                                7D[HV 86SODLQWLIIRU
                                                                                                 &RUUXSW2UJDQL]DWLRQ
                                                GHIHQGDQW                          
                                                ,567KLUG3DUW\86&
                                Case 1:20-cv-02546 Document 1-1 Filed 09/11/20 Page 2 of 2
o     *Habeas Corpus/                       o      +Employment                            o   ,FOIA/Privacy Act                o        -Student Loan
      2255                                      Discrimination                                                                              
                                                                                                                                                   
      +DEHDV&RUSXV±*HQHUDO                    &LYLO5LJKWV±(PSOR\PHQW                 )UHHGRPRI,QIRUPDWLRQ$FW                5HFRYHU\RI'HIDXOWHG
      0RWLRQ9DFDWH6HQWHQFH                       FULWHULDUDFHJHQGHUVH[           2WKHU6WDWXWRU\$FWLRQV                  6WXGHQW/RDQ
      +DEHDV&RUSXV±$OLHQ                      QDWLRQDORULJLQ                        LI3ULYDF\$FW                         H[FOXGLQJYHWHUDQV 
      'HWDLQHH                                 GLVFULPLQDWLRQGLVDELOLW\DJH       
                                                       UHOLJLRQUHWDOLDWLRQ                   

                                                                                                      

                                                   ,ISURVHVHOHFWWKLVGHFN                    ,ISURVHVHOHFWWKLVGHFN 

o     .Labor/ERISA                           o      /Other Civil Rights                    o   0Contract                        o        1Three-Judge
           (non-employment)                                  (non-employment)                                                                       Court
                                                                                                     ,QVXUDQFH                                 
      )DLU/DERU6WDQGDUGV$FW                     9RWLQJ LIQRW9RWLQJ5LJKWV             0DULQH                                    &LYLO5LJKWV±9RWLQJ
      /DERU0JPW5HODWLRQV                        $FW                                    0LOOHU$FW                                 LI9RWLQJ5LJKWV$FW 
      /DERU5DLOZD\$FW                            +RXVLQJ$FFRPPRGDWLRQV                    1HJRWLDEOH,QVWUXPHQW                     
      )DPLO\DQG0HGLFDO                          2WKHU&LYLO5LJKWV                        5HFRYHU\RI2YHUSD\PHQW              
      /HDYH$FW                                 $PHULFDQVZ'LVDELOLWLHV±                (QIRUFHPHQWRI                      
      2WKHU/DERU/LWLJDWLRQ                      (PSOR\PHQW                            -XGJPHQW                               
      (PSO5HW,QF6HFXULW\$FW                 $PHULFDQVZ'LVDELOLWLHV±               5HFRYHU\RI2YHUSD\PHQW                  
                                                        2WKHU                                  RI9HWHUDQ¶V%HQHILWV                  
                                                        (GXFDWLRQ                                6WRFNKROGHU¶V6XLWV                       
                                                                                                      2WKHU&RQWUDFWV                          
                                                                                                       &RQWUDFW3URGXFW/LDELOLW\                
                                                                                                       )UDQFKLVH                                 
                                                                                                       


925,*,1
o      2ULJLQDO     o 5HPDQG o 5HPDQGHGIURP o 5HLQVWDWHGRU o 7UDQVIHUUHGIURP o 0XOWLGLVWULFW o $SSHDOWR
3URFHHGLQJ    IURP6WDWH    $SSHOODWH&RXUW      5HRSHQHG      DQRWKHUGLVWULFW   /LWLJDWLRQ       'LVWULFW-XGJH
                         &RXUW                                                              VSHFLI\                                      IURP0DJ-XGJH
                                                                                                                                                           


9,&$86(2)$&7,21 &,7(7+(86&,9,/67$787(81'(5:+,&+<28$5(),/,1*$1':5,7($%5,()67$7(0(172)&$86( 

18 U.S.C. § 1956(a)(2)(A), (h) money laundering; 18 U.S.C. §§ 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A) civil forfeiture
                                                                                                                               
9,,5(48(67(',1                             CHECK IF THIS IS A &/$66           '(0$1'                                   Check YES only if demanded in complaint
&203/$,17                             $&7,21 UNDER F.R.C.P. 23
                                                                                    -85<'(0$1'                   <(612
                                                                                                                                 
                                                                                                                                                                 ✘
                                                                                                          
9,,,5(/$7('&$6( 6 
,)$1<
                                               (See instruction)
                                                                                    <(6                    12    ✘            If yes, please complete related case form


             9/11/2020
'$7(BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                    /s/ Michael P. Grady
                                                    6,*1$785(2)$77251(<2)5(&25'BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                                   ,16758&7,216)25&203/(7,1*&,9,/&29(56+((7-6
                                                                 $XWKRULW\IRU&LYLO&RYHU6KHHW

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

            ,          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                        of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

            ,,,        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                        under Section II.

            ,9         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                        represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                        nature of suit found under the category of the case.

            9,         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

            9,,,       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                        the Clerk’s Office.

            Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
